



CONSULTING AGREEMENT


CONSULTING AGREEMENT, dated December 11, 2017 and effective as of January 1,
2018 (January 1, 2018 being the “Effective Date”) by and between AXIS Specialty
U.S Services, Inc., a Delaware corporation (the “Company”), a wholly-owned,
indirect subsidiary of AXIS Capital Holdings Limited (“Parent”) and Joseph C.
Henry (the “Consultant”), an individual.


WHEREAS, the Consultant is currently employed by the Company as the Chief
Financial Officer of the Parent; and


WHEREAS, the Consultant has notified the Company of his intent to resign from
the Company on the Separation Date (as defined in the Notice of Voluntary
Resignation and Agreement Regarding Separation between the Company and the
Consultant, dated December 11, 2017 (the “Separation Agreement”)); and


WHEREAS, the Company desires to retain the services of the Consultant for one
year following the Separation Date, and the Consultant desires to be retained by
the Company, subject to and in accordance with the terms and conditions set
forth herein; and


NOW, THEREFORE, in consideration of the conditions and covenants set forth
herein, the parties hereto hereby agree as follows:


1.
Agreement. The Company hereby retains the Consultant as a consultant to the
Company and Parent on and subject to the terms and conditions set forth herein,
and the Consultant hereby accepts such consultancy, on and subject to such terms
and conditions.

2.
Consulting Services. During the Consulting Term (as defined below), the
Consultant shall serve as a Senior Advisor to the Chief Executive Officer of
Parent (the “Chief Executive Officer”) and shall provide such consulting
services to the Company commensurate with his status and experience as the
former Chief Financial Officer of the Parent with respect to such matters as
shall be reasonably requested from time to time by the Chief Executive Officer,
including the services set forth in the attached Appendix A. The Consultant
shall not, by virtue of the consulting services provided hereunder, be
considered an officer or executive of the Company or its affiliates, and he
shall have no power or authority to contract in the name of or bind the Company
or its affiliates.

3.
Consulting Fee. In consideration of the Consultant’s provision of consulting
services during the Consulting Term (as defined below), the Company will provide
the Consultant the following fee:

One Million Two Hundred Thousand Dollars ($1,200,000), less tax and payroll
withholding required by law, payable in a lump sum as soon as practicable
following the Effective Date, but no later than the forty-fifth (45th) day
following the Effective Date.


1



--------------------------------------------------------------------------------






4.
Consulting Term. The period during which the Consultant will be retained by the
Company to provide the consulting services hereunder will commence on January 1,
2018 and shall terminate on December 31, 2018, unless earlier terminated by the
Company (the “Consulting Term”).

5.
Reimbursement of Expenses. The Company shall reimburse the Consultant for all
pre-approved reasonable expenses incurred by him in the course of performing his
services under this Agreement (which expenses are consistent with the Company’s
policies in effect from time to time with respect to travel and other business
expenses), subject to the Company’s requirements with respect to reporting and
documentation of expenses.

6.
Office Space. Upon prior request and as required, the Company shall provide
Consultant with reasonable office accommodations, access to a computer
workstation, administrative support and office supplies.

7.
Confidential Information. The Consultant covenants that he shall not, without
the prior written consent of the Company, use for his own benefit or the benefit
of any other person or entity other than the Company and its affiliates or
disclose to any person, other than an employee of the Company or other person to
whom disclosure is necessary to the performance by the Consultant of his duties
as a consultant to the Company, any confidential, proprietary, secret, or
privileged information about the Company or its affiliates or their business or
operations, including, but not limited to, information concerning trade secrets,
know-how, software, data processing systems, policy language and forms,
inventions, designs, processes, formulae, notations, improvements, financial
information, business plans, prospects, referral sources, lists of suppliers and
customers, legal advice and other information with respect to the affairs,
business, clients, customers, agents or other business relationships of the
Company or its affiliates (the “Confidential Information”). The Consultant shall
hold in a fiduciary capacity for the benefit of the Company all Confidential
Information which shall have been obtained by the Consultant during his
employment or consultancy, unless and until such information has become known to
the public generally (other than as a result of unauthorized disclosure by the
Consultant) or unless he is required to disclose such information by a court or
by a governmental body with apparent authority to require such disclosure. The
foregoing covenant by the Consultant shall be without limitation as to time and
geographic application. The Consultant acknowledges and agrees that he shall
have no authority to waive any attorney-client or other privilege without the
express prior written consent of the Company’s General Counsel.

8.
Return of Company Property. The Consultant agrees that, upon the expiration or
termination of the Consulting Term, he will immediately return to the Company
all materials containing or reflecting the Confidential Information and all
copies, reproductions and summaries thereof, in his possession or under his
control and shall erase all Confidential Information from all media in his
possession or under his control, and, if the Company so requests, shall certify
in writing that he has done so. All Confidential Information is and shall remain
the property of the Company or its affiliates, as the case may be.



2



--------------------------------------------------------------------------------




9.
Indemnification. The Company shall indemnify the Consultant against expenses
incurred and damages paid or payable by him with respect to claims based on
actions or failures to act by the Consultant in his capacity as a consultant
under this Agreement, but not including expenses incurred or damages paid or
payable by the Consultant arising out of his negligence or willful misconduct.

10.
Insurance Coverage. Company will add Consultant as a named insured to all
applicable insurance policies to ensure coverage for Consultant during the
Consulting Term consistent with the services to be provided.

11.
General Provisions.

(a)
This Agreement constitutes the entire understanding of the Company and the
Consultant with respect to the subject matter hereof and supersedes all prior
understandings, written or oral, with respect thereto, except for the Separation
Agreement and General Release and Waiver, which agreements are incorporated
herein by this reference. The terms of this Agreement may be changed, modified
or discharged only by an instrument in writing signed by the parties hereto. A
failure of the Company or the Consultant to insist on strict compliance with any
provision of this Agreement shall not be deemed a waiver of such provision or
any other provision hereof. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

(b)
This Agreement shall be construed, enforced and interpreted in accordance with
and governed by the laws of the State of New York, without regard to its
conflict of laws provisions. The parties being desirous of having any disputes
resolved in a forum having a substantial body of law and experience with the
matters contained herein, the parties agree that any action or proceeding with
respect to this Consulting Agreement shall be brought exclusively in the Supreme
Court of the State of New York, New York County, or in the United States
District Court for the Southern District of New York and the parties agree to
the personal jurisdiction thereof. The parties hereby irrevocably waive any
objection they may now or hereafter have to the laying of venue of any such
action in the said court(s), and further irrevocably waive any claim they may
now or hereafter have that any such action brought in said court(s) has been
brought in an inconvenient forum.

(c)
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

(d)
Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or sent
by courier, or by certified or registered mail, postage prepaid, return receipt
requested, duly addressed to the party concerned at the address indicated below
or to such changed address as such party may subsequently by similar process
give notice of:



3



--------------------------------------------------------------------------------




If to the Company:
AXIS Specialty U.S. Services, Inc.
11680 Great Oaks Way
Suite 500
Alpharetta, GA 30022
Attention: General Counsel


If to Consultant:


To the last address delivered to
The Company by the Consultant in
the manner set forth herein.
(e)
To the extent the Consultant is eligible to participate in any employee benefit
plan, executive compensation plan or similar arrangement sponsored by the
Company or Parent pursuant to its terms, to the extent permitted by law
Consultant hereby waives the right to participate in any such plan or
arrangement and Consultant shall receive no additional compensation in
connection with such waiver.

(f)
The Company’s and Parent’s rights and obligations under this Separation
Agreement will inure to the benefit of, and be binding on, a successor of the
Company and/or Parent. No rights or obligations of the Consultant under this
Agreement may be assigned or transferred by him. This Agreement may be assigned
or transferred by the Company.

[signatures appear on following page]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative and the Consultant has hereunto set his hand as
of the day and year first above written.
            
Consultant




By: /s/ Joseph C. Henry
Name: Joseph C. Henry


AXIS Specialty U.S. Services, Inc.




By: /s/ Noreen McMullan
Name: Noreen McMullan
Title: Executive Vice President


        



Appendix A
Scope of Services:
It is expected, that in the course of Consultant’s Consulting Term, he will:
•
Serve as a Senior Advisor to the Chief Executive Officer



•
Assist and provide guidance and support to the Chief Financial Officer, as
requested by the Chief Financial Officer





5

